TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED APRIL 28, 2015



                                     NO. 03-14-00523-CV


                            Georgeine Mike Korompay, Appellant

                                                v.

 Deutsche Bank National Trust Company as Trustee for Carrington Mortgage Loan Trust
           Series 2005-NC3 Asset Backed Pass Through Certificates, Appellee




      APPEAL FROM COUNTY COURT AT LAW NO. 1 OF TRAVIS COUNTY
         BEFORE JUSTICES PURYEAR, PEMBERTON, AND BOURLAND
   DISMISSED ON APPELLANT’S MOTION -- OPINION BY JUSTICE BOURLAND




This is an appeal from the judgment signed by the trial court on July 23, 2014.

Georgeine Mike Korompay has filed a motion to dismiss the appeal, and having considered the

motion, the Court agrees that the motion should be granted. Therefore, the Court grants the

motion and dismisses the appeal. The appellant shall pay all costs relating to this appeal, both in

this Court and in the court below.